                           IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:17-CV-00206-GCM
 CARMAN D. ROGERS,                                 )
                                                   )
                  Plaintiffs,                      )
                                                   )
     v.                                            )          ORDER
                                                   )
 NANCY A. BERRYHILL,                               )
                                                   )
                  Defendants.                      )
                                                   )

          THIS MATTER IS BEFORE THE COURT on Plaintiff’s Consent Motion for Fees

Pursuant to the Equal Access to Justice Act 28 U.S.C. § 2412(d)(1)(A) and Costs filed on August

24, 2018. Having reviewed the Motion, supporting materials, memorandum in support, and the

case file the Court determines that Plaintiff should be awarded attorney’s fee under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), in the amount of $4,800.00.

          IT IS ORDERED that Plaintiff’s Motion for Fees Under the Equal Access to Justice Act

28 U.S.C. § 2412(d)(1)(A) is GRANTED. The Court will award attorney’s fees in the amount of

$4,800.00. Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), the fee award will first be subject to

offset of any debt Plaintiff may owe to the United States. The Commissioner will determine

whether Plaintiff owes a debt to the United States. If so, the debt will be satisfied first, and if any

funds remain, they will be made payable to Plaintiff and mailed to Plaintiff’s counsel. If the United

States Department of the Treasury reports to the Commissioner that the Plaintiff does not owe a

federal debt, the government will exercise its discretion and honor an assignment of EAJA fees

and pay the awarded fees directly to Plaintiff’s counsel. No additional petition pursuant to 28

U.S.C. § 2412(d) shall be filed.



                                                  1
       IT IS FURTHER ORDERED that the Plaintiff shall be awarded $150.00 in costs

pursuant to 28 U.S.C. § 2412(a)(1).

       SO ORDERED.

                                      Signed: October 11, 2018




                                             2
